Citation Nr: 1614531	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  11-32 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right shoulder strain with acromioclavicular joint arthritis.

2.  Entitlement to service connection for acromioclavicular joint arthritis, left shoulder.

3.  Entitlement to service connection for degenerative arthritis, lumbar spine.

4.  Entitlement to service connection for radiculopathy of the right lower extremity (RLE).

5.  Entitlement to service connection for radiculopathy of the left lower extremity (LLE).

6.  Entitlement to service connection for arthritis, left wrist, including as secondary to service-connected radiculopathy of the left upper extremity (LUE).

7.  Entitlement to service connection for stomach and eye problems, including as secondary to service-connected diabetes mellitus, type II.  

8.  Entitlement to an initial rating in excess of 20 percent for cervical disc disease, C5, C6, C7. 

9.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the right upper extremity (RUE). 

10.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the LUE. 

11.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD).

12.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II. 

13.  Entitlement to an initial rating in excess of 20 percent for diabetic peripheral neuropathy of the RLE. 

14.  Entitlement to an initial rating in excess of 20 percent for diabetic peripheral neuropathy of the LLE. 

15.  Entitlement to an initial rating in excess of 10 percent for arthritis of the thumb, left hand. 

16.  Entitlement to an initial rating in excess of 10 percent for arthritis of the index and long fingers, left hand. 

17.  Entitlement to an initial rating in excess of 10 percent for arthritis, right hand, status post trauma to the index finger, and thumb laceration. 

18.  Entitlement to an effective date prior to January 12, 2015, for the grant of service connection for arthritis of the thumb, left hand. 

19.  Entitlement to an effective date prior to January 12, 2015 for the grant of service connection for arthritis of the index and long fingers, left hand. 


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

L. Driever, Counsel


INTRODUCTION

The Veteran served in the U.S. Army from August 1968 to July 1973.

These claims come before the Board of Veterans' Appeals (Board) on appeal of July 2011, January 2012, September 2012, April 2013, April 2014, July 2015 and January 2016 rating and Decision Review Officer decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

The Veteran's appeal initially involved other claims not listed above, including entitlement to service connection for radiculopathy of the RUE and LUE, diabetes mellitus, and peripheral neuropathy of the RLE and LLE.  However, by rating and Decision Review Officer decisions dated April 2013 and July 2015, the RO granted these claims.  They are thus not now before the Board for appellate review.

The Veteran's appeal also included a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  By Decision Review Officer decision dated February 2016, the RO granted this claim, effective from January 1, 2015.  Thereafter, the Veteran initiated an appeal of the effective date the RO assigned.  The RO then issued a statement of the case in response, but as of this date, the Veteran has not followed up by submitting any document sufficient to perfect his appeal on this claim and the RO has not certified this claim to the Board for appellate review.  

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of these claims therefore contemplates both electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claims of entitlement to service connection for a right shoulder strain with acromioclavicular joint arthritis, acromioclavicular joint arthritis, left shoulder, degenerative arthritis, lumbar spine, radiculopathy of the RLE, radiculopathy of the LLE, arthritis of the left wrist, including as secondary to service-connected radiculopathy of the LUE, eye problems, including as secondary to service-connected diabetes mellitus, type II, entitlement to initial ratings in excess of 20 percent for cervical disc disease, C5, C6, C7, radiculopathy of the RUE and LUE and in excess of 10 percent for arthritis of the thumb, left hand, arthritis of the index and long fingers, left hand, and arthritis, right hand, status post trauma to the index finger, and thumb laceration, all on an extraschedular basis, are addressed in the REMAND portion of the decision, below, and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Stomach problems, other than those considered part of the Veteran's service-connected digestive system disability, are not related to his service or service-connected diabetes mellitus, type II.  

2.  Cervical radiculopathy affecting the RUE causes no more than mild incomplete paralysis of the upper radicular group of nerves.  

3.  Cervical radiculopathy affecting the LUE causes no more than mild incomplete paralysis of the upper radicular group of nerves.  

4.  During the course of this appeal, the Veteran's GERD manifested as pyrosis, reflux and regurgitation, not dysphagia, and necessitated medication, but did not cause considerable impairment in health.

5.  During the course of this appeal, the Veteran's diabetes necessitated more than one daily injection of insulin and a restricted diet, but not regulation of activities.  

6.  Peripheral neuropathy of the RLE causes no more than moderate incomplete paralysis of the sciatic nerve.  

7.  Peripheral neuropathy of the LLE causes no more than moderate incomplete paralysis of the sciatic nerve.  

8.  The Veteran is right handed.

9.  The Veteran has arthritis in his left thumb, which, when attempting to oppose his thumb and fingers, causes pain and a gap of one to two inches, but during flare-ups, results in further limitation of motion. 

10.  The Veteran has arthritis in his left index and long fingers (minor joints), which results in painful, noncompensable limitation of motion, but not ankylosis, including during flare-ups or on repetitive use.    

11.  The Veteran has arthritis in his right index finger and thumb (minor joints), which results in painful noncompensable limitation of motion, but not ankylosis, including during flare-ups or on repetitive use, or, when attempting to oppose the fingers, a gap of more than two inches between the thumb pad and fingers.  

12.  The rating criteria adequately describe the level of severity and symptomatology of the Veteran's cervical spine disability, GERD, diabetes mellitus and peripheral neuropathy of the LEs.

13.  Prior to January 12, 2015, the Veteran did not file any document that could be construed as a claim for service connection for arthritis of the left index and long fingers. 

14.  Prior to January 12, 2015, the Veteran did not file any document that could be construed as a claim for service connection for arthritis of the left thumb. 


CONCLUSIONS OF LAW

1.  Stomach problems, other than those considered part of the Veteran's service-connected digestive system disability, were not incurred in or aggravated by service and are not proximately due to or the result of service-connected disabilities.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015). 

2.  The criteria for entitlement to an initial rating in excess of 20 percent for radiculopathy of the RUE are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.10, 4.20, 4.124a, DCs 8699-8610 (2015). 

3.  The criteria for entitlement to an initial rating in excess of 20 percent for radiculopathy of the LUE are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.10, 4.20, 4.124a, DCs 8699-8610 (2015). 

4.  The criteria for entitlement to an initial 10 percent rating for GERD are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.20, 4.113, 4.114, DCs 7399-7346 (2015). 

5.  The criteria for entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.119, DC 7913 (2015). 

6.  The criteria for entitlement to an initial rating in excess of 20 percent for diabetic peripheral neuropathy of the RLE are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.124a, DC 8620 (2015). 

7.  The criteria for entitlement to an initial rating in excess of 20 percent for diabetic peripheral neuropathy of the LLE are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.124a, DC 8620 (2015). 

8.  The criteria for entitlement to an initial 20 percent rating for arthritis of the thumb, left hand, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5228 (2015). 

9.  The criteria for entitlement to an initial rating in excess of 10 percent for arthritis of the index and long fingers, left hand, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5229 (2015). 

10.  The criteria for entitlement to an initial rating in excess of 10 percent for arthritis, right hand, status post trauma to the index finger, and thumb are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.10, 4.71a, 4.124a, DCs 5003, 5010, 5228, 5229 (2015). 

11.  The criteria for entitlement to an effective date prior to January 12, 2015, for the grant of service connection for arthritis of the thumb, left hand, are not met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.400 (2015).  

12.  The criteria for entitlement to an effective date prior to January 12, 2015, for the grant of service connection for arthritis of the index and long fingers, left hand, are not met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.400 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Specifically, VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).  VA is also to assist this claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c). 

Here, the Veteran does not assert that VA violated its duty to notify.  Rather, in multiple written statements submitted from 2010 to 2016, utilizing what is obviously boilerplate language, his representative asserts that there are medical records, including from service, missing from the electronic files.  To the contrary, the electronic files include the Veteran's service treatment records.  They also include all post-service treatment records.  In December 2015, the Veteran identified certain treatment providers who had rendered pertinent care during the course of this appeal.  Not certain these records were in the files, the RO conducted research and learned that the providers were VA affiliated and that their records had already been secured in support of this appeal.  Since then, the representative has not specifically identified any post-service medical records that still need to be obtained.  

In the same written statements, again utilizing boilerplate language, the representative asserts that the Veteran should be afforded another examination.  He bases this assertion on an alleged failure of the examiners to consider DeLuca v. Brown, 8 Vet. App. 202 (1995) and the fatigue, weakness and pain the Veteran experiences as a result of his service-connected disabilities.  VA afforded the Veteran multiple examinations during the course of this appeal, most recently in 2015, and contrary to the Veteran's assertions, as required by DeLuca v. Brown, 8 Vet. App at 202, with regard to the claims being decided, at least one VA examiner discussed whether the Veteran was experiencing flare-ups of his musculoskeletal symptoms and the extent to which the flare-ups were affecting his ability to function.  Each examiner noted all musculoskeletal symptoms the Veteran reported and, after conducting a physical evaluation, recorded all such symptoms objectively shown.  No further notification or assistance, including in the form of an examination, is thus necessary.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (explaining that claimant has the burden of proof of showing there has been an error in developing his claim, but also beyond that, showing it is unduly prejudicial, meaning outcome determinative of his claim, i.e., more than harmless).  

II.  Analysis

A.  Service Connection 

The Veteran seeks a grant of service connection for a stomach disability on a secondary basis, as related to his service-connected diabetes, or the medications he takes for his service-connected disabilities.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310(a), (b) (2015)(service connection may be granted for a disability that is proximately due to, the result of, or aggravated by, a service-connected disease or injury).  According to a written statement he submitted in support of this claim in December 2013 and a medical history he reported during an April 2014 VA examination, he is on Naproxen (a non-steroidal anti-inflammatory drug) for joint issues, including those associated with his service-connected cervical spine disability and radiculopathy.   

Service connection may also be granted on a direct basis, for disability related to service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015) (service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty).  Generally, to prevail in a claim for service connection on such a basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2015).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2015).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis. Jandreau, 492 F.3d 1372.

The Veteran is already service connected for a digestive system disability characterized as GERD, which manifests as pyrosis, reflux and regurgitation, found to be due to the medication he uses, in part, for service-connected disabilities.  Therefore, to prevail in this claim, the evidence must establish that the Veteran has a stomach disability other than GERD, which too is related to service or a service-connected disability.  Symptoms of such a disability must differ from those of his service-connected GERD; otherwise, any grant of service connection for such a disability would violate the rule against pyramiding.  38 C.F.R. § 4.14 (2015) (evaluation of the same manifestation under different diagnoses is to be avoided).

Here, the record fails to satisfy all necessary elements of a service connection claim, whether on a direct or secondary basis.  Post-service medical documents establish the current disability element of such a claim.  These documents, including VA treatment records dated since 2010 and reports of VA examinations conducted in April 2014 and June 2015, confirm that the Veteran current has a stomach disability, most recently diagnosed as GERD.  

The Veteran does not allege that his stomach disability initially manifested during service and service treatment records include no stomach complaints or stomach diagnoses.  On separation examination conducted in July 1973, an examiner noted a normal gastrointestinal system.  There is thus no evidence establishing the in-service event element of a claim for service connection on a direct basis.

According to post-service medical evidence, the Veteran underwent gallbladder removal in the 1980s and, as of the early 2000s, was on medication for reflux.  In 2001, the Veteran presented complaining of pain in the right upper quadrant of the abdomen, which the provider attributed to the gallbladder surgery, possibly associated adhesions.  The same year, a provider expressed concern with the Veteran's overuse of anti-inflammatories.  

In 2004, the Veteran presented complaining of vomiting and diarrhea and a provider diagnosed possible viral gastroenteritis.  Testing later revealed sigmoid diverticulosis.  Thereafter, the Veteran continued to use anti-inflammatories for various joint conditions, including some that are now service connected.  During treatment visits dated from 2005 to 2009, the Veteran did not report any gastrointestinal complaints and no doctor indicated the sigmoid diverticulosis was symptomatic.  In 2010, a doctor first diagnosed GERD and, since then, the Veteran has occasionally sought treatment for digestive system complaints, including heartburn, reflux and regurgitation.  Most recently, during VA examinations conducted in March 2014 and June 2015, an examiner confirmed the presence of GERD.  

This VA examiner also linked the Veteran's GERD to his use of anti-inflammatories, thereby resulting in the RO granting the Veteran service connection for GERD.  There is no medical evidence establishing that the Veteran has any other stomach disability, which manifests as symptoms other than those attributable to his service-connected GERD and is related to such use, to any other service-connected disability, or otherwise to the Veteran's service.  

Rather, the Veteran's assertions represent the only evidence establishing a nexus in this case, or more specifically, relating a stomach disorder to a service-connected disability.  The Veteran is competent to report that he feels heartburn or regurgitates as these experiences are capable of lay observation.  Unfortunately, however, he does not possess a recognized degree of medical knowledge to attribute these symptoms to a stomach disability other than his GERD, for which he is already service connected, and to relate this condition to a service-connected disability or the medication taken therefor.  Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (a layperson is not competent to offer an opinion regarding a medical question when that question may not be resolved through lay observation). 

In the absence of competent evidence linking the Veteran's stomach problems to a disability other than GERD, and relating this disability to his service or service-connected diabetes mellitus, type II, the Board concludes that such a condition was not incurred in or aggravated by service and is not proximately due to, the result of, or aggravated by, a service-connected disability.  A claimant is responsible for presenting evidence in support of his claim for benefits under laws administered by VA.  VA is responsible for considering all such evidence, lay and medical.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Here, the evidence is not in relative equipoise.  Rather, a preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is inapplicable and the claim must be denied. 

B.  Higher Initial Ratings

The Veteran seeks higher initial ratings for his thumb and finger disabilities, radiculopathy, GERD, diabetes and peripheral neuropathy on the basis that the ratings assigned these disabilities do not adequately reflect the severity of all associated symptomatology.  He has not been specific regarding why he believes higher initial ratings are warranted.  His representative, however, has submitted multiple written statements containing general boilerplate language on the matter.  According to those statements, the Veteran's lay assertions have not been considered and favorable evidence has been discounted.  The representative has not provided rationale for these allegations and has not addressed any of the Veteran's claims individually.  He requests the Board provide the Veteran sympathetic development and the benefit of the doubt in the resolution of these claims.  

Disability ratings are determined by evaluating the extent to which a claimant's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.10 (2015).  If two ratings are potentially applicable, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

Disability of the musculoskeletal system is primarily the inability due to damage or infection in the parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. §§ 4.40, 4.45 (2015). 

Regarding the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination, impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. 
§ 4.45 (2015); see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability and that if the service-connected disability involves a joint rated based on limitation of motion, adequate consideration must be given to functional loss due to pain under 38 C.F.R. § 4.40, and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45).  Painful, unstable, or maligned joints due to healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015); Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Where, as here, an award of service connection for a disability has been granted and the assignment of an initial rating for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found. In other words, the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

1.  Schedular

a.  Radiculopathy, UEs

The RO has rated the radiculopathy in the Veteran's UEs as 20 percent disabling pursuant to DCs 8699-8610, the latter of which governs rating of neuritis affecting the upper radicular group.  See 38 C.F.R. § 4.124a, DC 8610 (2015).  That DC provides that a 20 percent rating is assignable for mild incomplete paralysis.  To be assigned the next higher 30 percent rating, the evidence must show moderate incomplete paralysis of the minor upper radicular group of nerves.  A 40 percent rating is assignable for moderate incomplete paralysis of the major upper radicular group of nerves and for severe incomplete paralysis of the minor upper radicular group of nerves.  A 50 percent rating is assignable for severe incomplete paralysis of the major upper radicular group of nerves.  A 60 percent rating is assignable for compete paralysis (adduction, abduction and rotation of arm, flexion of elbow and extension of wrist lost or severely affected) of the minor upper radicular group of nerves.  A 70 percent rating is assignable for compete paralysis of the major upper radicular group of nerves.  Id.  

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124(a). 

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2015). 

During the course of this appeal, the Veteran sought treatment for pain, numbness, burning and tingling in his upper extremities, attributed to radiculopathy.  When being seen for this condition, he consistently reported weakness in his UEs and a diminished grip.  During treatment visits and VA examinations, medical professionals either did not characterize the radiculopathy using the nomenclature of the rating schedule or described the condition as mild.  None indicated that the condition, whether on the right or left, caused more than mild incomplete paralysis of the upper radicular groups of nerves.   

Specifically, during a VA examination conducted in December 2006, an examiner noted that the radiculopathy had had a significant effect on the Veteran's occupation, but had not caused him to miss any work, and, if any, a mild to moderate effect on certain activities of daily living.   

During a VA examination conducted in February 2010, an examiner again noted that the radiculopathy had had a significant effect on the Veteran's occupation and a moderate effect on his range of motion and prevented him from exercising and engaging in sports.  

In October 2011, during a VA examination, an examiner conducted neurological testing and found all affected nerves, including the upper radicular group, normal, causing no paralysis, incomplete or otherwise.  At that time, the Veteran reported the same complaints and history he has since reported on other occasions, including for the purposes of receiving treatment and VA compensation.  In August 2012, another VA examiner found no evidence of radiculopathy, mild or otherwise.

During a VA examination conducted in February 2013, a VA examiner noted that radiculopathy affecting the Veteran's RUE was greater than that which was affecting his LUE, causing mild, intermittent pain, paresthesias and numbness bilaterally, muscle weakness and mild incomplete paralysis of the upper radicular group of nerves.  The examiner also noted diminished reflexes and decreased sensation.  Another VA examiner found the same during a VA examination conducted in June 2015.  

The Board acknowledges the representative's assertion that favorable evidence has been discounted, but finds no such evidence in the claims file, evidence indicating that the radiculopathy is causing more than mild incomplete paralysis of the upper radicular group.  In the absence of such evidence, initial ratings in excess of 20 percent may not be assigned radiculopathy of the UEs under DC 8610.

b.  GERD

The RO has rated the Veteran's digestive system disability (GERD) as zero percent disabling pursuant to DCs 7399-7346, by analogy to hiatal hernias.  See 38 C.F.R. 
§ 4.20 (2015) (when an unlisted condition is encountered, it is permissible to rate the condition under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous); see also 38 C.F.R. § 4.27 (2015) (hyphenated DCs used when a rating under one DC requires use of additional DC to identify basis for rating assigned; additional DC is shown after the hyphen).  The medical record includes multiple digestive system diagnoses, including, as noted above, possible viral gastroenteritis and sigmoid diverticulosis, both diagnosed in the early 2000s.  During the course of this appeal, however, medical professionals diagnosed GERD, also a digestive system disability, and attributed all digestive system symptoms to that condition, which, according to the rating schedule, mirror those of a hiatal hernia.  DC 7346, which governs ratings of hiatal hernias, is therefore the most closely analogous DC.

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  38 C.F.R. § 4.113 (2015).

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342 and 7345 to 7348, inclusive, are not to be combined with each other.  Rather, a single rating is to be assigned under the DC reflecting the predominant disability picture with elevation to the next higher rating where the severity of the overall disability warrants such rating.  38 C.F.R. § 4.114 (2015).

Here, to be assigned a 30 percent rating for his digestive system disability, however diagnosed, the Veteran must show that he suffers from persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health.  To be assigned a 10 percent rating for this disability, the evidence must show that the Veteran has two or more of the symptoms for the 30 percent rating, but of less severity.  38 C.F.R. § 4.114, DC 7346 (2015).  The maximum rating assignable under this DC is 60 percent, requiring symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id. 

Here, the evidence establishes the Veteran's entitlement to a 10 percent rating for his digestive system disability.  A medical professional first diagnosed the Veteran with GERD in 2010 during a treatment visit.  At the time, the Veteran reported epigastric pain and discomfort.  A doctor prescribed medication for relief of these symptoms, with a recommendation to follow up if no relief occurred.  For years, the Veteran did not again express stomach complaints.  

During a VA examination conducted approximately four years later in March 2014, the Veteran reported pyrosis (heartburn) and reflux.  The Veteran's treatment records dated during the same time period confirm he was then taking medication for heartburn and acid reflux.  He continues to take such medication presently.  By June 2015, the GERD must have worsened somewhat as the Veteran reported an additional symptom - regurgitation.  These worsened symptoms establish a 10 percent disabling digestive system disability.  

There is no evidence warranting the assignment of a rating in excess of 10 percent for this disability.  During the course of this appeal, the Veteran never reported dysphagia or substernal arm pain.  Although medical records establish that he experienced shoulder pain, such pain resulted from the Veteran's shoulder disabilities, not GERD.  In addition, his heartburn, reflux and dysphagia necessitated medication, but did not cause considerable impairment of health.  

Given that during the entire course of this appeal, the Veteran's digestive system disability manifested as two or more of the symptoms required for a 30 percent rating for such disability under DC 7346, the criteria for the assignment of a 10 percent schedular rating for GERD are met.  

c.  Diabetes Mellitus

The RO has evaluated the Veteran's diabetes mellitus as 20 percent disabling pursuant to DC 7913.  This DC provides that a 20 percent rating is assignable when the condition requires insulin and a restricted diet, or; oral hypoglycemic agent and a restricted diet.  A 40 percent rating is assignable when the condition requires insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  A 60 percent rating is assignable when the condition requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is assignable for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913 (2015). 

During this appeal, the Veteran's diabetes necessitated more than one daily injection of insulin and a restricted diet.  There are hundreds of medical records in the file from his endocrinologist, which show that, as time progressed, this condition became poorly uncontrolled and worsened, often causing fatigue and weakness.  These same records show that, through 2016, the Veteran told various doctors that he occasionally walked, albeit with a cane, activity that no doctor recommended stopping.  

Indeed, during a VA examination conducted in June 2015, an examiner specifically indicated that the Veteran's diabetes did not necessitate regulation of activities.  He also noted that the Veteran had been experiencing a loss of strength and unintentional weight loss due to his diabetes, but had not experienced a hypoglycemic episode.

In the absence of evidence establishing that the Veteran's diabetes requires regulation of activity, an initial rating in excess of 20 percent may not be assigned this condition under DC 7913.


d.  Peripheral Neuropathy

The RO has rated the peripheral neuropathy in the Veteran's LEs as 20 percent disabling pursuant to DC 8620, which governs ratings of neuritis affecting the sciatic nerve.  See 38 C.F.R. § 4.124a, DC 8620 (2015).  That DC provides that a 20 percent rating is assignable for moderate incomplete paralysis of that nerve.  To be assigned the next higher 40 percent rating, the evidence must show moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating is assignable for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  A 100 percent rating is assignable for compete paralysis of the sciatic nerve (foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  Id.  

During the course of this appeal, the Veteran sought treatment for pain, numbness and burning in his lower extremities, attributed to diabetic peripheral neuropathy.  Since 2013, during treatment visits, he reported a progressive worsening of this condition.  He indicated that he had started walking with a cane to avoid falling. Testing showed decreased sensation and diminished reflexes in the LEs, but no medical professional ever characterized this condition as more than moderate.  In fact, a VA examiner is the only medical professional who specifically characterized the severity of the Veteran's peripheral neuropathy.  In June 2015, he found this condition to cause mild incomplete paralysis.   

Again, the Board acknowledges the representative's assertion that favorable evidence has been discounted, but finds no such evidence in the claims file, evidence indicating that the peripheral neuropathy is causing more than moderate incomplete paralysis of the sciatic nerve.  In the absence of such evidence, initial ratings in excess of 20 percent may not be assigned the peripheral neuropathy affecting the LEs under DC 8620.


e.  Arthritis of the Left Thumb, Index and Long Fingers 
& Right Index Finger and Thumb 

The RO has evaluated the arthritis in the Veteran's left thumb as 10 percent disabling pursuant to DCs 5010-5228, the arthritis in his left index and long fingers as 10 percent disabling pursuant to DCs 5010-5229, and the arthritis in his right index finger and thumb as 10 percent disabling pursuant to DCs 5010-5228.  38 C.F.R. § 4.71a, DCs 5010, 5228, 5229 (2015).  

DC 5010, which governs ratings of traumatic arthritis, provides that, if substantiated by x-rays, such arthritis should be rated as degenerative under DC 5003.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that degenerative arthritis is to be rated on the basis of limitation of motion under the appropriate DC(s) for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  When, however, the limitation of motion of the specific joint or specific joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is assignable to for each such major joint or group of minor joints affected by the limitation of motion, to be combined, not added under DC 5003.   

Here, the appropriate limitation of motion DCs include DC 5228, which governs ratings of limitation of motion of the thumb, and DC 5229, which governs ratings of limitation of motion of the index or long finger.  DC 5228 provides that a 10 percent rating is assignable when there is a gap of 1 to 2 inches (2.5 to 5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  A 20 percent rating is assignable when there is a gap of more than 2 inches (5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  This DC does not differentiate between the major and minor hands.  38 C.F.R. § 4.71a, DC 5228. 

DC 5229, which governs ratings of limitation of motion of the index or long finger (of either the major or non-major hand), provides that a maximum 10 percent rating is assignable when there is a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  This DC does not differentiate between the major and minor hands.  38 C.F.R. § 4.71a, DC 5229.  

Higher initial ratings are also available if the evidence establishes ankylosis, unfavorable or favorable, of the thumb, index finger and/or long finger.  See 38 C.F.R. § 4.71a, DCs 5219, 5223, 5224-5226 (2015).  

Here, VA treatment records dated since 2014 and reports of VA examinations conducted in December 2006, October 2011, and April and September 2015 confirm that, in addition to other disabilities (trigger finger and Dupuytren's contracture, for which he underwent releases), the Veteran has severe, advancing arthritis in both thumbs and all fingers at issue in this appeal, thereby requiring application of the limitation of motion DCs (5228 and 5229) noted above.  According to 2014 VA examination reports, with the exception of the left thumb, the limitation of motion the Veteran is experiencing in all other pertinent digits is noncompensable.  Because such limitation results from arthritis of a group of minor joints, a 10 percent rating is nonetheless assignable each finger or sets of fingers.   

According to the Veteran's reported medical histories, he began experiencing significant problems with his hands and fingers in the early 2000s.  He initially reported having received injections, primarily for right hand and finger complaints, in December 2006, during a VA examination.  By 2014, he was still expressing finger and hand complaints, including weakness in his hands, thumbs and fingers and a diminished grip, symptoms allegedly interfering with his profession (owned a shoe repair/leather business and repaired shoes since 1956).  He claimed that, due to hand and finger problems, he was forced to begin working half time and had begun to discuss selling his business.  (As of the September 2015 VA examination, the business had been sold.)  He underwent hand and finger procedures, after which he began occupational therapy.  During one visit, a provider noted significant limitation of motion of the thumbs and other fingers at issue in this appeal.   

During the June 2011 and April and September 2015 VA examinations, examiners identified the Veteran as right handed and noted limitation of motion of the same digits with pain, not increased after repetitive use, and weakness (found to be unrelated to service, but possibly attributable to the Veteran's service-connected diabetes).  They noted that the Veteran did not have ankylosis and occasionally utilized a brace. 

More specifically, in April 2015, the examiner evaluated the Veteran's right hand.  He noted that, with opposition, the Veteran had a gap of 1 centimeter between the thumb and the fingers.  As well, he noted limitation of extension of the right index finger to, at worst, 20 degrees.  The Veteran reported that he had 15 minute flare-ups of right hand and finger symptoms when he worked, which hindered his ability to continue working.  The examiner indicated that such flare-ups could result in additional limitation of motion, but that he could not confirm any such limitation unless he was present and able to measure motion during such a flare-up.  

In September 2015, during a left hand evaluation, the Veteran described his left hand flare-ups as causing him to lose his grip and hinder his ability to bend his fingers the way they should bend.  He indicated that his left hand was getting worse the more he used it.  The examiner noted tenderness on palpation, painful, limited motion, not increased on repetitive use, and weakness.  He further noted that, with opposition, the Veteran had a gap of 3.5 centimeters between the thumb and the fingers and, with regard to the left index and long fingers, he had gaps of one centimeter between his fingertips and the proximal traverse crease of his palm.  The examiner indicated the Veteran had limitation of extension of the left index and long fingers to, at worst, 10 degrees.  He described the Veteran's left hand as deformed, but not causing ankylosis.  He indicated that it would be speculative to provide an opinion as to whether the Veteran's motion is further limited during flare-ups based on the Veteran's description that, during those flare-ups, his fingers don't bend like they should. 

Again, because the Veteran has arthritis in his left index and long fingers (minor joints), which results in painful, noncompensable limitation of motion, he is entitled to a 10 percent rating for that condition under DCs 5003, 5010, 5229.  Incidentally this is the maximum rating assignable under DC 5229 were the limitation shown to be compensable.  In the absence of evidence of ankylosis in either of these fingers, including during flare-ups, which the Veteran does not report, or on repetitive use, a rating in excess of 10 percent may not be assigned under any other DC noted above.   

Similarly, the Veteran has arthritis in his right index finger and thumb (minor joints), which results in painful noncompensable limitation of motion, but not ankylosis, including during flare-ups or on repetitive use.  In the absence of evidence of ankylosis, including during flare-ups, which the Veteran does not report, or on repetitive use, a rating in excess of 10 percent may not be assigned the right index finger under any other DC noted above.  In the absence of evidence of a gap of more than two inches (5.1 centimeters) between the thumb pad and the fingers when attempting to oppose such fingers, or of ankylosis, a rating in excess of 10 percent may not be assigned the thumb under DC 5228 or any other DC noted above.    

The Veteran also has arthritis in his left thumb, which causes compensable limitation of motion, increased during flare-ups.  When attempting to oppose his thumb and fingers, the Veteran experienced pain and had a gap of 3.5 centimeters, the latter of which warrants the assignment of a 10 percent rating under DC 5228.  Not being privy to measurements during flare-ups, the examiner who evaluated the Veteran's left hand found it impossible to determine the extent to which the motion is further limited during flare-ups.  Based on the Veteran's description of the flare-ups, however, as well as the fact that the gap shown during an inactive period falls within the mid-range, rather than low range of motion loss for a 10 percent rating, the Board believes the assignment of a 20 percent rating for the arthritis of the left thumb is more appropriate.  It is not difficult to imagine that, during such a flare-up, thanks to documented pain, weakness and deformity, the Veteran is further limited in opposing his thumb to his fingers by approximately 1.5 centimeters.  

In the absence of evidence of ankylosis of the left thumb, a rating in excess of 20 percent may not be assigned the left thumb under any pertinent DC noted above.  


2.  Extraschedular 

In certain circumstances, the Board may assign a higher initial rating on an extraschedular basis, but not in the first instance.  When the question is raised either by the claimant, or reasonably by the evidence of record, the adjudicator must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The Director is authorized to approve the assignment of an extraschedular rating if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2015).

If the claimant or the evidence raises the question of entitlement to a higher rating on an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  This comparison must take into account the collective impact of all of the claimant's service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) (discussing the application of the combined effect analysis and the interplay of the first two elements of Thun).  If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular rating is adequate and no referral is necessary.  Id.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular rating is inadequate.  The RO or Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as "governing norms", including "marked interference with employment" and "frequent periods of hospitalization".  Id.

Here, based on histories reported during treatment visits, the Veteran has raised the question of whether he is entitled to higher initial ratings for his cervical spine disability, GERD, DM (fatigue associated therewith) and peripheral neuropathy of the LEs.  Referral for extraschedular consideration is not, however, necessary. The rating criteria adequately describe the level of severity and symptomatology of these disabilities.  

The rating assigned the Veteran's cervical spine disability contemplates the limitation of motion of the cervical spine secondary to pain, including during flare-ups and on repetitive use.  The radiculopathy associated with that condition is separately service connected.  The rating assigned the Veteran's GERD contemplates not only all three symptoms the Veteran has attributed to the condition, including heartburn, reflux and regurgitation, but the extent to which these symptoms impair the Veteran's overall health.  The rating assigned the Veteran's diabetes contemplates the treatment needed to control his blood sugar.  All associated complications are separately service connected.  The rating assigned the Veteran's peripheral neuropathy of the LEs, one such complication, contemplates not only the tingling, numbness and weakness associated with such a condition, but also the level of impairment those symptoms cause.  A referral for extraschedular consideration is therefore unnecessary. 

3.  Conclusion

The rating schedule is designed to accommodate changes in condition; therefore, the Veteran may be awarded different ratings in the future should any of his disability pictures change.  38 C.F.R. § 4.1 (2015).  At present, however, the previously noted ratings are the most appropriate given the evidence of record. 

In reaching this conclusion, the Board considered the complete history of the disabilities at issue as well as the current clinical manifestations and the effect each disability has on the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015). In each case, the preponderance of the evidence was against the claim; therefore, reasonable doubt could not be resolved in the Veteran's favor.
 
C.  Earlier Effective Date

By rating decision dated in January 2016, the RO granted the Veteran service connection for arthritis of the thumb, left hand, and arthritis of the index and long fingers, left hand, and assigned these grants of service connection an effective date of January 12, 2015.  According to documents dated January and March 2016, the Veteran seeks an effective date prior to January 12, 2015, for these grants of service connection.  He has not indicated why he believes such an effective date is warranted. 

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2015).  Generally, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2015).  If the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2)(i). 

"Date of receipt" means the date on which a claim, information or evidence was received by VA. 38 C.F.R. § 3.1(r) (2015).  "Claim" is defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2015).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  And a claimant's identification of the benefit sought does not require any technical precision.  Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) (pro se claimant who knows symptoms he is experiencing, which are causing him disability, necessitates the Secretary's evaluation of whether there is a potential under the law to compensate the disability based on a sympathetic reading of the material); Stewart v. Brown, 10 Vet. App. 15, 18 (1997) (benefit sought must be identified, but need not be specific).  

While VA must interpret a claimant's submissions broadly, it is not required to conjure up issues not raised by claimant.  VA need not anticipate any potential claim for a particular benefit where a claimant failed to express any intention to raise it.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Here, the Veteran never specifically mentioned his left thumb or fingers in any document submitted prior to January 12, 2015.  Rather, on that date, he submitted a written statement claiming service connection for multiple disabilities, including arthritis in both hands and wrists.  Thereafter, the RO afforded the Veteran a VA examination in support of these claims, one of which confirmed arthritis and other abnormalities in the left hand, including affecting the left thumb and index and long fingers.  Based on these findings, the RO granted the Veteran service connection for arthritis of the left thumb and index and long fingers.  The January 12, 2015 written statement thus represents a claim for that benefit.  

Prior to January 12, 2015, in written statements dated October 5, 2012, June 14, 2013 and December 13, 2013, the Veteran mentioned his upper extremities or hands in general, but always in the context of other claims.  In the first statement, deemed to be a notice of disagreement with a denial of service connection for radiculopathy in all extremities, he specifically referred to that condition as it affected his upper and lower extremities.  

In the second statement, submitted after the RO granted the Veteran service connection for radiculopathy in the upper extremities and the Veteran expressed disagreement with the 20 percent ratings assigned those disabilities, he indicated he was experiencing weakness in his hands.  In the third statement, deemed to be an informal claim for service connection for multiple disabilities, including peripheral neuropathy affecting the upper extremities, he mentioned that this condition was affecting both of his hands.   

Long before submitting these statements, in May 1997, the Veteran sought treatment for tingling and numbness in his left arm, hand and finger tips.  With regard to certain claims, reports of this treatment could be accepted as an informal claim for benefits.  See 38 C.F.R. § 3.157(b) (2015) (report of examination or hospitalization or evidence of a private physician may be accepted as an informal claim for benefits).  Here, however, a service connection claim is at issue; this provision applies to claims to reopen and claims for increases.  See MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed. Cir. 2006). 

In any event, a report of an electroneuromyography, conducted in September 1997 in response to the Veteran's complaints, showed no abnormalities, certainly not arthritis, and resulted in the Veteran being diagnosed with radicular symptoms (now separately service connected)/carpal tunnel syndrome on the left.  By December 1997, the Veteran was reporting a history of left arm and hand symptoms and the presence of similar symptoms on the right.  Thereafter, through 2011, he filed multiple claims for disabilities affecting the right upper extremity, including the arm, hand and fingers, but never mentioned his left upper extremity, to include the hand and/or fingers.  

Prior to January 12, 2015, the Veteran did not file any document that could be construed as a claim for service connection for arthritis of the left thumb or a claim for service connection for arthritis of the left index and long fingers.  See Lalonde v. West, 12 Vet. App. 377 (1999) (effective date of award of service connection is not based upon date of earliest medical evidence demonstrating entitlement, but on date application upon which service connection was eventually awarded was filed with VA).  As such, the Board concludes the criteria for entitlement to an earlier effective date - prior to January 12, 2015 - for the grants of service connection for arthritis of the left thumb and left index and long fingers are not met.  

The Board acknowledges the representative's request to resolve the Veteran's claims in his favor based on the reasonable doubt.  However, because the preponderance of the evidence is against each claim; the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Service connection for stomach problems (other than those considered part of the Veteran's service-connected digestive system disability), including as secondary to service-connected diabetes mellitus, type II, is denied.  

An initial schedular rating in excess of 20 percent for radiculopathy affecting the RUE is denied. 

An initial schedular rating in excess of 20 percent for radiculopathy affecting the LUE is denied. 

An initial 10 percent rating for GERD is granted.

An initial rating in excess of 20 percent for diabetes mellitus, type II, is denied.

An initial rating in excess of 20 percent for diabetic peripheral neuropathy of the RUE is denied.

An initial rating in excess of 20 percent for diabetic peripheral neuropathy of the LUE is denied. 

An initial schedular 20 percent rating for arthritis of the thumb, left hand, is granted.

An initial schedular rating in excess of 10 percent for arthritis of the index and long fingers, left hand, is denied. 

An initial schedular rating in excess of 10 percent for arthritis, right hand, status post trauma to the index finger, and thumb laceration, is denied. 

An effective date prior to January 12, 2015, for the grant of service connection for arthritis of the thumb, left hand, is denied. 

An effective date prior to January 12, 2015, for the grant of service connection for arthritis of the index and long fingers, left hand, is denied. 


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding the remaining claims of entitlement to service connection for a right shoulder strain with acromioclavicular joint arthritis, acromioclavicular joint arthritis, left shoulder, degenerative arthritis, lumbar spine, radiculopathy of the RLE, radiculopathy of the LLE, arthritis of the left wrist, including as secondary to service-connected radiculopathy of the LUE, and eye problems, including as secondary to service-connected diabetes mellitus, type II, and entitlement to initial ratings in excess of 20 percent for cervical disc disease, C5, C6, C7, radiculopathy of the RUE and LUE and in excess of 10 percent for arthritis of the thumb, left hand, arthritis of the index and long fingers, left hand, and arthritis, right hand, status post trauma to the index finger, and thumb laceration, all on an extraschedular basis, however, additional development is needed before the Board can proceed.  

This appeal has nonetheless been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c), action necessitating expedited handling.

During the course of this appeal, the RO assisted the Veteran by affording him VA examinations in support of these claims.  However, as he and his representative have asserted in multiple written statements, the reports of these examinations are inadequate to decide these claims.  With regard to the Veteran's left shoulder, a VA examiner provided an unfavorable nexus opinion based, in part, on the absence of evidence of in-service left shoulder treatment.  As service treatment records actually include such evidence, the opinion is based on an inaccurate factual premise and is thus not probative.   

With regard to the Veteran's right and left shoulders and lumbar spine, VA examiners provided unfavorable nexus opinions based, in part, on the absence of evidence of shoulder and back problems from the time of discharge to the time the Veteran was first diagnosed with his current shoulder and low back disabilities.  None considered the Veteran's reported medical histories, which include competent accounts of lay-observable shoulder and back symptoms during this critical time period.  In addition, in treatment records and earlier VA examination reports, medical professionals discussed the Veteran's shoulder symptoms in conjunction with his service-connected cervical spine disability, thereby raising the question of whether there is a relationship between the two.   

With regard to the Veteran's left wrist, a VA examiner provided an unfavorable nexus opinion based, in part, on the absence of evidence of in-service wrist complaints.  The examiner did not consider whether the wrist condition might be due to any service-connected disability.  Such consideration is needed given treatment records discussing the wrist complaints in conjunction with the Veteran's service-connected cervical spine and UE disabilities.   

With regard to the Veteran's eyes, a VA examiner discussed whether the Veteran's current eye disabilities are related to his service-connected diabetes, not whether they are related to service.  Such an opinion is critical for the following reasons: 
(1) During service, the Veteran reported fuzzy vision and eye trouble on more than one occasion; and (2) During the VA examination, the examiner diagnosed multiple eye disabilities, including an epiretinal membrane in the left eye thought to be causing distortion in vision.   

Treatment providers and VA examiners have related the radiculopathy in the Veteran's LEs to his back, not yet service connected.  The claims involving this condition are thus inextricably intertwined with those being remanded.  Further medical opinion on the nature of this condition would be helpful, however, because if the Veteran prevails in this claim, the Board will likely encounter difficulty distinguishing symptoms of this radiculopathy from those of the service-connected peripheral neuropathy in the Veteran's LEs.   

In June 2015, during his most recent VA examination, the Veteran reported that he experienced additional limitation of motion of his cervical spine during flare-ups.  The VA examiner did not attempt to quantify, in terms of degrees, the extent of this motion loss.  Such an opinion is crucial given that a higher initial rating is assignable if, during these periods, the Veteran's cervical extension is further limited by 15 degrees. 

Finally, since the 1950s, the Veteran has worked in shoe repair, which necessitated fine motor skills in his hands.  During a VA examination conducted in December 2006 and treatment visits dated in 2014, both he and doctors discussed the extent to which UE disabilities interfered with his ability to fulfill his work disabilities.  After receiving injections and then undergoing multiple surgical procedures, one doctor described the Veteran's left hand as deformed.  As of the most recent VA examination conducted in September 2015, the Veteran had sold his leather/shoe repair business.  The record seems to suggest that the Veteran's UE disabilities played a significant role in the sale, thereby raising a claim of entitlement to higher initial ratings for those disabilities on an extraschedular basis.  

Accordingly, these claims are REMANDED for the following action:

1.  Afford the Veteran a VA examination of his shoulders, low back, legs and left wrist for the purposes of determining the etiology of his shoulder, low back and left wrist disabilities and radiculopathy and the nature of the radiculopathy.  Request the examiner to:

a.  Review the electronic records, paying particular attention to service treatment records showing a reported back injury prior to service and in-service right and left shoulder and back complaints.

b.  Record the Veteran's history of shoulder, low back, left wrist and leg symptoms, including prior to, during and since service.  Also record his account of the alleged in-service mugging and motor vehicle accident, including how each incident affected his shoulders, back, left wrist and legs.

c.  Diagnose all right shoulder, left shoulder, low back and left wrist disabilities shown to exist and indicate whether the Veteran has radiculopathy in each of his LEs.  

d.  Accepting as competent the Veteran's reports of lay-observable shoulder and low back symptoms, offer an opinion as to whether the Veteran's current right shoulder disability, left shoulder disability and/or low back disability initially manifested during service as the documented complaints, or is(are) at least as likely as not (50 percent or greater probability) otherwise related to service.  

e.  If the current low back disability is found to be unrelated to service, offer an opinion as to whether it preexisted service and worsened therein.  Again, in so doing, accept as competent the Veteran's reports of lay-observable low back symptoms.

f.  Also offer an opinion as to whether the Veteran's right and/or left shoulder disability(ies) is(are) aggravated by a service-connected disability, including of the cervical spine.

g.  Offer an opinion as to whether the Veteran's left wrist disability is aggravated by a service-connected disability, including of the cervical spine and/or UEs.

h.  Offer an opinion as to whether the radiculopathy in each of the Veteran's legs is related to or caused or aggravated by a service-connected disability, including of the back.  If so, identify all affected nerves and distinguish all resulting leg symptoms from those manifesting secondary to the Veteran's service-connected diabetic peripheral neuropathy.  

i.  Provide detailed rationale with references to the record for each opinion expressed.

j.  If an opinion cannot be expressed without resorting to speculation, indicate in writing in the record why this is the case, including, for instance, by addressing whether there is additional evidence that could be obtained to aid in providing the opinion or whether the limits of medical knowledge have been exhausted, etc....

2.  Afford the Veteran a VA examination of his eyes for the purpose of determining the etiology of his current eye disabilities.  Request the examiner to:

a.  Review the electronic records, paying particular attention to service treatment records showing eye complaints and an August 2015 VA examination report showing a distortion-causing epiretinal membrane in the left eye.

b.  Record the Veteran's reported history of eye symptoms, including prior to, during and since service.  

c.  Diagnose all eye disabilities shown to exist, including, if appropriate, any retinal disability in the left eye.  

d.  Accepting as competent the Veteran's reports of lay-observable eye symptoms, offer an opinion as to whether any current eye disability, including an epiretinal membrane in the left eye, manifested during service as documented eye complaints, or is at least as likely as not (50 percent or greater probability) otherwise related to service.  

e.  If not, offer an opinion as to whether the Veteran's service-connected diabetes is aggravating a current eye disability.

f.  Provide detailed rationale with references to the record for each opinion expressed.

g.  If an opinion cannot be expressed without resorting to speculation, indicate in writing in the record why this is the case, including, for instance, by addressing whether there is additional evidence that could be obtained to aid in providing the opinion or whether the limits of medical knowledge have been exhausted, etc....

3.  Afford the Veteran a VA examination of his cervical spine and UE disabilities, for two purposes: (i) to determine the extent to which, during flare-ups, the Veteran's cervical spine motion is further limited; and (ii) to determine whether a referral of the claims for higher initial ratings for disabilities of the UEs for extraschedular consideration is necessary.  Request the examiner to:

a.  Review the electronic records, paying particular attention to post-service treatment records dated since 2014 and VA examinations dated since 2006.

b.  Record the Veteran's history of finger, thumb, wrist and hand symptomatology, including radiculopathy, and the effect this symptomatology had/has on his ability to work.  Also record his history of cervical spine flare-ups, including the extent to which his motion is further limited during such episodes. 

c.  Offer an opinion as to whether, at any time during the course of this appeal, the Veteran's UE disabilities, individually or collectively, markedly interfered with his employability, including whether they prompted him to sell his business.  

d.  Identify the extent to which the Veteran's cervical spine motion is further limited during flare-ups.

e.  Based on the Veteran's description of his flare-ups, specifically indicate whether, during such flare-ups, he is able to forward flex his neck beyond 15 degrees.

f.  Provide detailed rationale with references to the record for the opinions expressed.

g.  If any opinion cannot be expressed without resorting to speculation, indicate in writing in the record why this is the case, including, for instance, by addressing whether there is additional evidence that could be obtained to aid in providing the opinion or whether the limits of medical knowledge have been exhausted, etc....

4.  Ensure the VA examination reports comply with the instructions noted above and, if any does not, return it to the examiner for correction.

5.  Determine whether, based on the report of the VA examination of the Veteran's UE disabilities, referral for extraschedular consideration is necessary. 

6.  Readjudicate all claims based on all of the evidence of record.  Consider the claims for service connection (all but the one involving the lumbar spine) on direct and secondary bases.  Consider the claims for higher initial ratings on an extraschedular basis only.  If any benefit sought on appeal remains denied, provide the Veteran a supplemental statement of the case and an appropriate time period to respond before returning this case to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014) (requiring all claims remanded by the Board or the United States Court of Appeals for Veterans Claims to be handled in an expeditious manner).


______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


